UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BANCO COOPERATIVO DE PR,
                                        Plaintiff,
                        -v-                                          17 Civ. 6697 (PAE) (KNF)

 ELIAS GROUP, LLC,                                                             ORDER

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, see No. 15 Civ. 6563, Dkt. 231, it is ORDERED that the above-entitled

action is hereby dismissed and discontinued without costs, and without prejudice to the right to

reopen the action within thirty days of the date of this Order if the settlement is not

consummated.

       To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to be

“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

       For the avoidance of doubt, the other actions with which this case has been consolidated

remain active and are unaffected by this Order.

       The Clerk of Court is respectfully directed to close this case.
      SO ORDERED.

                                   PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: January 31, 2020
       New York, New York




                            2
